     Case: 1:18-cv-04882 Document #: 26 Filed: 01/16/19 Page 1 of 1 PageID #:109
                                                                                                    8 5^n 11
To whom   it may concern,

    I have received a wavier of summons for an issue that happened while I was employed at Stateville
Correction faculty in Joliet lllinois. I have been out on medical leave since May of 2OL6. I have since
moved to the state of Arizona in June of 2OL7.l am willing to answer any question that is pertaining to
this incident. I can be available to reach by cell phone or email at any time. Thank you. My phone
number is (815)5t -9374. My Email is ragu1363@yahoo.com.



                                                                                  J,


                                                                             -/" ,/
                                                                                       -4
                                                                        /i

                                                                 .y'    ,.rr,i/
                                                            ,/   t./         r/
                                                           L--' ,/ --.-
                                                                       Terrence M Ragusa



                                                                                                               'fl
                                                                                                               .=
                                                                                                               t3l
                                                                                                               ni'
                                                                                                               =:
                                                                                                               rl:l
                                                                                                               f-r
                                                                                                               T:X
                                                                                                               "G-
                                                                                                                ,,h,,


                                                                                                                r-flit
                                                                                                                 '1:l
                                                                                                                     ::a

                                                                                                                     j5,.
                                                                                                                     r.J]



                                                                 FILED
                                                                        JAN            16201s   J
                                                           l-HUrvrn. L7 -,HUI-ON
                                                         CLERK, U.S. OISTRICT COURT
